PER CURIAM.
The appeal was granted by the circuit court from a judgment that a certain seven acres of stone quarry land had been excepted from a judicial sale and conveyance. The statement of appeal recites that it is not being prosecuted under KRS 21.060 and 21.080, which provide for an appeal by motion in this court where the amount in controversy is less than $2,500.
The “judgment does not when construed in connection with the pleadings certainly fix the value of the amount or thing in controversy.” And the trial court was not requested to state in the judgment the actual value as is required by KRS 21.070. However, in our consideration of the record, we observe that the plaintiffs, now appellants, proved the parcel of land to be worth $2,000 before the stone whs quarried from ⅛ and to be now worth dnly $200'. It was stipulated by the parties that the royalties *504which had been paid to the defendants for the stone amounted to $910.
We, therefore, dismiss the appeal for want of jurisdiction. Shely v. Votaw, Ky., 272 S.W.2d 462; Mullins v. Hall, Ky., 273 S.W.2d 831; Stokes v. Henderson, Ky., 276 S.W.2d 12.
We may say for the comfort of counsel that we had considered the record before ascertaining that this court was without authority to pass on the judgment, and that had an appeal been properly before us, the judgment would have had to be affirmed.
The appeal is dismissed.